Deen, Presiding Judge.
Donnis Milner and Kenneth Milner, parents of a daughter born in September 1980, were divorced in 1983. Pursuant to the divorce decree, the mother was awarded custody of the child and the father was ordered to pay $35 per week in child support. In February 1984 Donnis Milner filed a petition seeking an increase in child support and, at approximately the same time, Kenneth Milner filed a petition seeking a change of custody, alleging a material change of circumstances. After a bench trial on Kenneth Milner’s petition, the court awarded custody to the father, and Donnis Milner appealed to this *761court. The case was remanded for preparation of findings of fact and conclusions of law. Milner v. Milner, 177 Ga. App. 164 (338 SE2d 757) (1985). The trial court complied, and Donnis Milner’s application for a discretionary appeal was granted.
1. The trial court found that the mother is employed at a “Jiffy-Mart”-type store and that she works the evening shift, which ends at 11:00 p.m. on weekdays and as late as 2:00 a.m. on Fridays. While she works, she leaves her daughter with various neighbors who reside in the same mobile home park or with friends in the community. Donnis Milner permitted a divorced friend and her two children to reside in her two-bedroom mobile home, resulting in very crowded living conditions. The court further found that the mother was romantically involved with a man who spent the night with her in the presence of the child, and that this man “has engaged in the violent act of shooting his former wife as a result of an accusation by the former wife that [he] had molested his minor daughters.” The court also cited evidence of neglect in that the child wandered away from the mobile home while the mother was taking a bath, and she was almost struck by an automobile. On other occasions she was permitted to wander about the mobile home park. The court also found that the mother was not attentive to the child’s nutritional needs and failed to keep her clean. She further neglected the child by leaving her with a babysitter for extended periods of time without adequate provision for clothing and did not notify the sitter as to her whereabouts or when she would return. A babysitter testified that the mother had made threats to harm Kenneth Milner and his present wife. The mother admitted entering a guilty plea to the offense of selling beer to a minor at her place of employment.
The court further found that Kenneth Milner and his wife had purchased a two-bedroom home and were capable of properly caring for the child. She had spent ninety-two days with them in 1983 and had a good relationship with her stepmother. Phyllis Milner was a full-time housewife who was able to look after the child and had provided for all of the child’s needs while in her care. Kenneth Milner had worked at his place of employment for fifteen years, and he and his wife regularly took the child to church when she was in their care.
All of the court’s findings of fact are supported by the evidence except the one pertaining to the crowded living conditions in the mobile home. Donnis Milner testified that the arrangement with her friend was only temporary until the friend could find living quarters, and that she had moved out. The court’s findings that the mother neglected the child and failed to supervise her adequately, and that her boyfriend was an undesirable person for the child to associate with were supported by the evidence. See Gibson v. Pierce, 176 Ga. App. 287 (335 SE2d 658) (1985). Although the mother contends that *762this man no longer spends the night with her in the child’s presence, she has admitted that she is in love with him. Therefore, there was reasonable evidence of a material change of conditions affecting the child’s welfare, and the trial court properly exercised its discretion by granting the father’s petition for a change of custody. Blackburn v. Blackburn, 168 Ga. App. 66 (308 SE2d 193) (1983).
2. Appellant’s contention that the testimony concerning her lover’s legal problems with his former wife was hearsay and improperly considered by the court is probably correct, but we find it to be harmless error for the court to have considered it. Appellant testified that her lover was arrested for shooting his wife three times, that the shooting was not intentional and that he had been accused of molesting his own little girl. She testified that she had discussed the charges with her boyfriend and that he claimed they were untrue. At no time did appellant’s attorney object to any of the questions posed to her by appellee’s counsel about these events. We find that the court’s consideration of this evidence did not contribute to its judgment, as there was ample evidence of other conduct by appellant which would justify the change in custody to the father. The mother freely admitted that her boyfriend spent the night with her in her home while the child was present. This behavior falls within the scope of improper behavior in the presence of the child as set forth in Gibson v. Pierce, 176 Ga. App. 287, supra. Moreover, there was ample evidence of neglect of the child when she was left with a babysitter for extended periods of time without leaving the child adequate clothing or notifying the sitter when she would return. In one of these instances, she placed the legal problems of her boyfriend ahead of the needs of her child by informing the sitter that she had an emergency. She did not return or call the sitter. The sitter did not see or hear from appellant the rest of the day or that evening and was finally able to contact her the next afternoon. The mother did not provide any clothing for the child during the entire period. On another occasion, when the mother’s boyfriend was released from the hospital, appellant left the child with the sitter for thirty-eight hours without providing clothing for the child and she told her she had to take Mr. Burns to pick up a truck and then have dinner with friends.
There was also evidence that the child was left unsupervised and permitted to wander away from home while the mother was taking a bath. The child was almost struck by an automobile when she stepped off the curb. A police officer testified that the three-year-old child was found over a mile from her home on a cold day in January and was dressed in “skimpy attire.” The driver of the automobile testified that the little girl was clad only in a T-shirt and was not wearing shoes. Other evidence of neglect included the failure of appellant to take the child to the doctor when she was ill, and that appellant had made *763threats against appellee and his wife.
An analysis of the evidence shows that there was ample evidence to justify the court’s decision to order a change of custody in the best interests of the child.

Judgment affirmed.


Carley, J., concurs. Birdsong, C. J., Banke, P. J., Sognier and Beasley, JJ., concur in the judgment only. McMurray, P. J., Pope and Benham, JJ., dissent.